DETAILED ACTION
	This non-final office action is in response to communications filed on 1/26/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim Group II in the reply filed on 1/26/22 is acknowledged.  Examiner notes that there was a typographical error in the 11/26/21 restriction requirement, which caused claim 7 to be incorrectly included in both Group I and Group II. Claim 7 clearly recites the subject matter described in the definition of Group 1 and should not have be part of Group II.  Accordingly, the examination of elected Group II will include claims 1-6 and 13-20.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Regarding claim 13, it appears that the term “the plurality of predefined interfaces” in lines 13-14 of claim 13 is a typographical error and should instead be “a plurality of predefined interfaces”.  
Regarding claim 19, it appears that the term “storage” in line 5 of claim 19 is a typographical error and should instead be “memory”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, US Patent Application Publication no. 2014/0108832.
Regarding claims 1, 19 and 20, Yamaguchi discloses a computing system comprising: 
a processor [CPU 110 in Figure 5]; 
a plurality of potential components in data communication with the processor [processor controls operation of each component of the computer, paragraph 0044]; and a hardware memory device, the hardware memory device having instructions stored thereon that, when executed by the processor, cause the processor to communicate with the plurality of potential components [main memory and non-volatile memory, paragraph 0044] and: 
operating in a first state by executing a temperature or power control loop with a power limit threshold [operating in a notebook mode in which a CPU is set to a Max performance state (i.e. CPU operates at a higher power consumption threshold), Figure 6 and paragraph 0054]; 
while operating in the first state, receiving posture information for the device [detecting a change in a setting position of a display unit, paragraph 0038]; and 
operating in a second state by adjusting the power limit threshold based on the posture information [operating in a tablet mode in which a CPU is set to a Middle or Low performance state (i.e. CPU operates at a lower power consumption threshold), Figure 6 and paragraphs 0055 and 0059].
Regarding claim 2, Yamaguchi further discloses that the posture information includes a notification of a change in posture of said computing device [change from a notebook configuration to a tablet confirmation, Figure 1 and paragraph 0059].
Regarding claim 3, Yamaguchi further discloses that the posture information includes a notification of a change in posture of said computing device [detecting a change in a setting position of a display unit, paragraph 0038].
Regarding claim 4, Yamaguchi further discloses that the posture information indicates the computing device is in a laptop configuration [notebook configuration, Figure 1 and paragraph 0022].
Regarding claim 5, Yamaguchi further discloses that the posture information indicates the computing device is in a closed configuration [display panel is closed, Figure 10 and paragraphs 0085-0090].
Regarding claim 6, Yamaguchi further discloses that the posture information indicates the computing device is in a studio configuration [tablet configuration, Figure 1 and paragraph 0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, US Patent Application Publication no. 2014/0108832, in view of Nolterieke et al., US Patent Application Publication no. 2011/0289327 [Nolterieke].
Regarding claims 13 and 14, Yamaguchi, as described above, discloses that CPU controls computer system components, but is silent as to how the CPU determines which components are present and able to be controlled.  Like Yamaguchi, Nolterieke discloses a computer system including a plurality of components.  Nolterieke further discloses performing an inventory process at startup to determine the components that are present in the system [paragraph 0022].  Specifically, Nolterieke discloses detecting a presence of a plurality of potential components of the computing device, querying each of the plurality of potential components to determine capabilities of each component, in response to the querying, for each of at least a subset of the components: receiving identification information for the component, and based on the received identification information, configuring one or more interfaces of the plurality of predefined interfaces of the thermal module to establish communication with the subset of components [each component reports an identification and power requirements during an inventory process so that control circuitry is aware of all components that are present in the system, paragraph 0024].  Since it was known in the art before the effective filing date of the claimed invention to perform an inventory of system components at computing device startup, it would have been obvious to one of ordinary skill in the art to perform a known component inventory process in Yamaguchi in order to determine the actual components that are to be controlled.
Regarding claim 15, Nolterieke further discloses that the initializing the thermal module occurs upon startup of the computing device [paragraph 0022].
Regarding claim 16, Nolterieke further discloses receiving an invalid response from at least one potential component and forgoing communicating with the component with the thermal module [determining that a component is absent, paragraph 0028].
Regarding claims 17 and 18, Nolterieke does not disclose that the inventory process is performed by an operating system and that the system includes a file that specifies device input and output interface mapping.  Examiner takes official notice that operating systems before the effective filing date of the claimed invention conventionally included the functionality of interfacing with system components in order to facilitate application programming/execution in computer systems.  Furthermore, Examiner takes official notice that operating systems before the effective filing date of the claimed invention conventionally included files that specified mapping of input and output interfaces for system components.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional operating system functionality in Yamaguchi and Nolterieke when performing the inventory process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al., US Patent Application Publication no. 2020/0081518 discloses controlling power modes of a computing device based on the angle of a display portion of the computing device.
Edwards et al., US Patent Application Publication no. 2016/0091938 discloses performing adaptive thermal management of a computing device based on a current operating orientation of the computing device.
Park et al., US Patent Application Publication no. 2009/0083562 discloses controlling CPU speed of a convertible computing device based on whether the device is in a table configuration or a notebook configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 7, 2022